Name: Commission Implementing Decision (EU) 2015/316 of 26 February 2015 terminating the anti-dumping proceeding concerning imports of certain rainbow trout originating in Turkey
 Type: Decision_IMPL
 Subject Matter: European Union law;  trade;  Europe;  competition;  international trade;  fisheries
 Date Published: 2015-02-27

 27.2.2015 EN Official Journal of the European Union L 56/73 COMMISSION IMPLEMENTING DECISION (EU) 2015/316 of 26 February 2015 terminating the anti-dumping proceeding concerning imports of certain rainbow trout originating in Turkey THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Article 9(2) thereof, Whereas: 1. PROCEDURE (1) On 15 February 2014, the European Commission (the Commission) announced the initiation of an anti-dumping investigation with regard to imports into the Union of certain rainbow trout originating in Turkey (the country concerned) on the basis of Article 5 of the basic Regulation. It published a Notice of Initiation in the Official Journal of the European Union (2) (the Notice of Initiation). A corrigendum to the Notice of Initiation was published in the Official Journal on 4 September 2014 (3), the purpose of which was to clarify the product scope. (2) The Commission initiated the investigation following a complaint lodged on 3 January 2014 by the Danish Aquaculture Association (the complainant) on behalf of producers representing more than 25 % of the total Union production of certain rainbow trout. The complaint contained prima facie evidence of dumping of certain rainbow trout and of material injury caused by it, which the Commission considered sufficient to justify the initiation of an investigation. (3) In the Notice of Initiation, the Commission invited interested parties to contact it in order to participate in the investigation. In addition, the Commission specifically informed the complainants, other known Union producers, users and importers, exporting producers in Turkey and the Turkish authorities as well as associations known to be concerned about the initiation of the investigation and invited them to participate. (4) All interested parties had an opportunity to comment on the initiation of the investigation and to request a hearing with the Commission and/or the Hearing Officer in trade proceedings. No provisional duties were imposed. 2. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (5) By letter of 19 November 2014 addressed to the Commission, the complainant withdrew its complaint. (6) In accordance with Article 9(1) of the basic Regulation, a proceeding may be terminated when the complaint is withdrawn, unless such termination would not be in the Union interest. (7) The investigation has not brought to light any considerations showing that such termination would not be in the Union interest. Therefore, the Commission considers that the present proceeding should be terminated. Interested parties were informed accordingly and were given an opportunity to comment. However, no comments were received. (8) The Commission therefore concludes that the anti-dumping proceeding concerning imports into the Union of certain rainbow trout originating in Turkey should be terminated. (9) This Decision is accordance with the opinion of the Committee established by Article 15(1) of the basic Regulation, HAS ADOPTED THIS DECISION: Article 1 The anti-dumping proceeding concerning imports into the Union of rainbow trout (Oncorhynchus mykiss):  live weighing 1,2 kg or less each, or  fresh, chilled, frozen and/or smoked:  in the form of whole fish (with heads on), whether or not gilled, whether or not gutted, weighing 1,2 kg or less each, or  with heads off, whether or not gilled, whether or not gutted, weighing 1 kg or less each, or  in the form of fillets weighing 400 g or less each, currently falling within the CN codes ex 0301 91 90, ex 0302 11 80, ex 0303 14 90, ex 0304 42 90, ex 0304 82 90 and ex 0305 43 00 and originating in Turkey is hereby terminated. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 26 February 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 51. (2) Notice of Initiation of an anti-dumping proceeding concerning imports of certain rainbow trout originating in Turkey, OJ C 44, 15.2.2014, p. 18. (3) Corrigendum to the Notice of Initiation of an anti-dumping proceeding concerning imports of certain rainbow trout originating in Turkey, OJ C 297, 4.9.2014, p. 24.